Citation Nr: 1429238	
Decision Date: 06/27/14    Archive Date: 07/03/14

DOCKET NO.  09-14 028	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for hemorrhoids, to include as secondary to posttraumatic stress disorder (PTSD). 

2.  Entitlement to service connection for sleep apnea, to include as secondary to PTSD. 

3.  Entitlement to service connection for hypertension, to include as secondary to PTSD. 

4.  Entitlement to service connection for ulcers, to include as secondary to PTSD. 

5.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD) prior to November 19, 2007, and in excess of 70 percent on and after that date. 

6.  Entitlement to a total disability rating due to individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The Veteran served on active duty from June 1965 to June 1967.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2006 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  In a June 2011 decision, the Board denied a claim to reopen service connection for low back disability, denied service connection for bronchitis and remanded the issues shown on the cover page, along with the issue of service connection for bilateral hearing loss disability.  The latter issue was granted by the RO September 2012 and so it is no longer on appeal.  Since the Board denied the claim regarding a back disability in June 2011, the RO's action of carrying that issue forward in the September 2012 supplemental statement of the case was clerical error.

The issues of service connection for sleep apnea, hypertension, and ulcers, a higher rating for PTSD, and a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDING OF FACT

The Veteran's current hemorrhoids disability was not manifest in service, is unrelated to service, and was not caused or aggravated by the Veteran's service-connected PTSD.  


CONCLUSION OF LAW

The criteria for service connection for hemorrhoids are not met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION


VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Adequate notice was provided in November 2004 and June 2011.  The claim was subsequently readjudicated in a September 2012 supplemental statement of the case.  Mayfield, 444 F.3d at 1333.

VA has obtained service treatment records; assisted the Veteran in obtaining evidence; and afforded the Veteran the opportunity to give testimony before the Board.  A VA examination is not necessary for this claim as the evidence does not establish that the Veteran suffered a relevant event, injury, or disease in service or indicate that the claimed disability may be associated with his service-connected PTSD.  All known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims record; and the Veteran has not contended otherwise.  It is not necessary to defer a decision on this claim until after the RO issues a supplemental statement of the case addressing the evidence added to Virtual VA in October 2012, as that evidence is not relevant to this claim.  

VA has complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of: (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet.App. 247, 253 (1999); Caluza v. Brown, 7 Vet.App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).

Service connection may be granted, on a secondary basis, for a disability which is proximately due to, or the result of an established service-connected disorder.  38 C.F.R. § 3.310.  Similarly, any increase in severity of a non-service connected disease or injury that is proximately due to or the result of a service connected disease or injury, and not due to the natural progress of the nonservice connected disease, will be service connected.  Allen v. Brown, 7 Vet. App. 439 (1995).  In the latter instance, the non-service connected disease or injury is said to have been aggravated by the service-connected disease or injury.  38 C.F.R. § 3.310.  

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case, with all reasonable doubt to be resolved in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

Service treatment records are silent for reference to hemorrhoids, and the Veteran denied having or having had piles (hemorrhoids) or rectal disease on service discharge examination in June 1967.  His anus and rectum were also normal on clinical evaluation at that time.  The Veteran file a claim for VA benefits for other disorders in 1967, but not for hemorrhoids, and hemorrhoids were not reported on any of the VA examinations at that time.  In October 2004, the Veteran attributed his hemorrhoids to a residual of serving in Vietnam.  On initial VA visit in November 2004, he reported intermittently symptomatic hemorrhoids, and examination revealed external hemorrhoids.  

There is no competent evidence of record indicating that the Veteran's current hemorrhoids disability was manifest in service, is related to service, or was caused or aggravated by his service-connected PTSD.  The Veteran himself has not asserted that he suffered hemorrhoids, rather he claims they are a "residual" of service.  Moreover, the preponderance of the evidence indicates that it was not manifest in service.  The Veteran has asserted that his hemorrhoids are a residual of service in Vietnam.  Lay persons are competent to provide opinions on some medical issues.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  However, the disability at issue in this case could have multiple possible causes and thus, falls outside the realm of common knowledge of a lay person.  Jandreau v. Nicholson, 429 F.3d 1372 (Fed. Cir. 2007). The preponderance of the evidence is against the claim and there is no doubt to be resolved.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1991).  Accordingly, service connection is not warranted for hemorrhoids.  

ORDER

Service connection for hemorrhoids is denied.


REMAND

The RO's most recent supplemental statement of the case on the issues being remanded was in September 2012.  Thereafter, in October 2012, the Veteran indicated that the RO had not obtained all of his records from the Hines VA Medical Center, where he had been getting treatment.  Later in October 2012, the RO uploaded VA treatment records onto Virtual VA, and reviewed them.  However, it did not issue the Veteran a supplemental statement of the case, and one is required.  38 C.F.R. § 19.37.   

Accordingly, the case is REMANDED for the following action:

Issue a supplemental statement of the case on the claims being remanded, in light of the evidence added to Virtual VA in October 2012 and any additional evidence which may be added to the record on remand.  The Veteran and his representative should be given the opportunity to respond to the supplemental statement of the case.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


